Wee al

m . _
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)”’ ° Sn | Page | of 1 /.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ JUDGMENT IN A CRIMINAL CASE
Vy. (For Offenses Committed On or After November 1, 1987}

Case Number: 3:19-mj-24226

oo ee
a
Carlos Cristobal Ruan = j i E 5

Defendant's Attornay

REGISTRATION NO. 90986298 OCT 22 2019

Cristian Castaneda-Hernandez

 

 

 

 

 

 

THE DEFENDANT: CLERK, U.S. DISTRICT COURT
pleaded guilty to count(s) 1 of Complaint ___ | SOUTKERN DISTRICT OF CALIFORNIA
LI was found guilty to count(s) DEPUTY

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1

L] The defendant has been found not guilty on count(s)
CL] Count(s) . dismissed on the motion of the United States.

 

| IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

PX TIME SERVED oO. days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Ci Court recommends defendant be deported/removed with relative, charged in case -

 

 

. IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, ahd special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, October 22, 2019
Date of Imposition of Sentence

Li

HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received

DUSM

Clerk’s Office Copy | | / : 3:19-mj-24226

 

 
